Name: Council Directive 92/98/EEC of 16 November 1992 amending Annex V to Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural policy;  wood industry;  agricultural activity
 Date Published: 1992-12-02

 Avis juridique important|31992L0098Council Directive 92/98/EEC of 16 November 1992 amending Annex V to Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 352 , 02/12/1992 P. 0001 - 0008 Finnish special edition: Chapter 3 Volume 46 P. 0059 Swedish special edition: Chapter 3 Volume 46 P. 0059 COUNCIL DIRECTIVE 92/98/EEC of 16 November 1992 amending Annex V to Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1) , and in particular the first paragraph of Article 13 thereof, Having regard to the proposal from the Commission, Whereas the said Directive laid down that certain plants, plant products and other objects must be subjected to a plant health inspection at the place of production if originating in the Community, before movement within the Community, or in the country of origin or the consignor country, if originating outside the Community, before being permitted to enter the Community; Whereas the application of the Community plant health arrangements to the Community as an area without internal frontiers, and the introduction of protected zones, calls for a revision of Annex V, in particular the structure including the respective titles thereof, as well as the respective lists of commodities subjected to the abovementioned plant health inspection; Whereas this revision should take into account the results of an assessment of plant health risks arising from Community and third country products respectively, which has been based on available more recent scientific evidence, as well as the harmful organisms of Community concern and the related special requirements as laid down in Annexes I, II, III and IV of the said Directive; whereas, in particular, the commodities should be grouped as those being potential carriers of harmful organisms of relevance for the entire Community and those being potential carriers of harmful organisms of relevance for certain protected zones only, irrespective of their origin, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex V to Directive 77/93/EEC is hereby replaced by that which appears in the Annex hereto. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by six months after adoption thereof. They shall forthwith inform the Commission thereof. 2. When these measures are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall immediately communicate to the Commission all provisions of national law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (1) OJ No L 26, 31. 1. 1977, p. 20, as last amended by Commission Directive 92/10/EEC (OJ No L 70, 17. 3. 1992, p. 27). ANNEX 'ANNEX V PLANTS, PLANT PRODUCTS AND OTHER OBJECTS WHICH MUST BE SUBJECT TO A PLANT HEALTH INSPECTION - AT THE PLAVE OF PRODUCTION IF ORIGINATING IN THE COMMUNITY, BEFORE BEING MOVED WITHIN THE COMMUNITY, - IN THE COUNTRY OF ORIGIN OR THE CONSIGNOR COUNTRY, IF ORIGINATING OUTSIDE THE COMMUNITY, - BEFORE BEING PERMITTED TO ENTER THE COMMUNITY PART A Plants, plant products and other originating in the Community I. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community and which must be accompanied by a plant passport 1. Plants and plant products 1.1. Plants, intended for planting other than seeds of the genera Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Prunus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers., en Stranvaesia Lindl. 1.2. Plants of Beta vulgaris L. and Humulus lupulus L., intended for planting, other than seeds. 1.3. Plants of stolon- or tuber-forming species of Solanum L. or their hybrids, intended for planting. 1.4. Plants of Fortunella Swingle, Poncirus Raf., and their hybrids and Vitis L., other than fruit and seeds 1.5. Without prejudice to 1.6, plants of Citrus L. and its hybrids other than fruit and seeds. 1.6. Fruits of Citrus Clementina L. with penduncles and leaves. 1.7. Wood within the meaning of the first subparagraph, of Article 2 (2) where it: (a) has been obtained in whole or part from one of the following genera: - Castanea Mill., excluding wood which has been stripped of bark, - Platanus L., including wood which has not kept its natural round surface; and (b) meets one of the following descriptions laid down in Annex I Part II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1) 4401 10Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 22Wood in chips or particles ex4401 30Wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 99Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared: -Other than treated with paint, stains, creosote or other preservatives, -other than coniferous, oak (Quercus spp.) or beech (Fagus spp.) ex4404 20Split poles: piles, pickets and stakes of wood, painted but not sawn lengthwise: -non-coniferous 4406 10Railway or tramway sleepers (crossties) of wood: -not impregnated ex4407 99Wood sawn or chipped lengthwise, sliced or peeled, not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, in particular beams, planks, flitches, boards, laths: -other than coniferous, tropical woods, oak (Quercus spp.) or beech (Fagus spp.). 1.8. isolated bark of Castanea Mill. 2. Plants, plant products and other objects produced by producers whose production and sale is authorized to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products. 2.1. Plants intended for planting other than seeds of the genera Abies Mill., Apium graveolens L., Argyranthemum spp., Aster spp., Brassica spp., Castanea Mill., Cucumis spp., Dendranthema (DC) Des Moul., Dianthus L. and hybrids Exacum spp., Fragaria L., Gerbera Cass., Gypsophila L., all varieties of New Guinea hybrids of Impatiens L., Lactuca spp., Larix Mill., Leucanthemum L., Lupinus L., Palargonium l'Herit. ex Ait., Picea A. Dietr., Pinus L., Platanus L., Populus L., Pseudotsuga Carr., Quercus L., Rubus L., Spinacia L., Tanacetum L., Tsuga Carr. and Verbena L. 2.2. Plants of Solanaceae, other than those referred-to in item 1.3 intended for planting, other than seeds. 2.3. Plants of Araceae, Merantaceae, Musaceae, Persea spp. and Strelitziaceae, rooted or with growing medium attached or associated 2.4. Seeds and bulbs of Allium cepa L., Allium porrum L. en Allium schoenoprasum L. 3. Bulbs and corms intended for planting, produced by producers whose production and sale is authorized to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products of Camassia Lindl., Chionodoxa Boiss., Crocus flavus Weston 'Golden Yellow', Galanthus L., Galtonia candicans (Baker) Decne, Gladiolus Tourn. ex L., Hyacinthus L., Iris L., Ismene Herbert, Muscari Miller., Narcissus L., Ornithogalum L., Puschkinia Adams, Scilla L., Tigridia Juss., and Tulipa L. II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zones, and which must be accompanied by a plant passport valid for the appropriate zone when introduced into or moved within that zone Without prejudice to the plants, plant products and other objects listed in Part I. 1. Plants, plant products and other objects. 1.1. Plants of conifers (Coniferales), as appropriate 1.2. Plants intended for planting, other than seed, of Populus L. and Beta vulgaris L. 1.3. Plants, other than fruit and seeds, of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Eucalyptus L'Herit., Malus Mill., Mespilus L., Persea americana P. Mill., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl. 1.4. Live pollen for pollination of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl. 1.5. Tubers of Solanum tuberosum L., intended for planting. 1.6. Plants of Beta vulgaris L., intended for animal fodder or for industrial processing. 1.7. Soil and unsterilized waste from beet (Beta vulgaris L.) 1.8. Seeds of Beta vulgaris L., Dolichos Jacq., Gossypium spp. and Phaseolus vulgaris L. 1.9. Fruits (bolls) of Gossypium spp. 1.10. Wood within the meaning of the first subparagraph of Article 2 (2), where it (a) has been obtained in whole or part from conifers (Coniferales), and (b) meets one of the following description laid down in Annex I Part II to Regulation (EEC) No 2658/87. 4401 10Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21Wood in chips or particles ex 4401 30Wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 20Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared: - other than treated with paint, stains creosote or other preservatives ex 4404 10Split poles: piles pickets and stakes of wood, pointed but not sawn lenghtwise 4406 10Railway or tramway sleepers (cross-ties): - not impregnated ex 4407 10Wood sawn or chipped lengthwise sliced or peeles, not planed, sanded or finger-jointed of a thickness exceeding 6 mm (in particular, beams, planks, flitches, boards, laths) ex 4415 10Packing cases, crates, drums ex 4415 20Pallets, box pallets and other load boards - other than pallets and box pallets where they satisfy the standard set up for 'UIC-Pallets' and are marked accordingly 1.11. Isolated bark of conifers (Conifersales). 2. Plants, plant products and other objects produced by producers whose production and sale is authorized to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products. 2.1. Without prejudice to item II 1.1, plant of conifers (Coniferales) intended for planting, other than seeds. 2.2. Plants of Begonia L. and Euphoria pulcherrima Willd., intended for planting, other than seeds. PART B Plants, plant products and other objects originating in territories, other than those territories referred to in part A I. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community 1.Plants, intended for planting, other than seeds or aquarium plants, but including seeds of Cruciferae, Gramineae, Trifolium spp. originating in Argentina, Australia, Bolivia, Chile, New-Zealand and Uruguay, Capsicum spp. Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw., Medicago sativa L., Prunus L., Rubus L., Oryza spp., Zea mais L., Allium cepa L., Allium porrum L., Allium schoenoprasum L., and Phaseolus L. 2. Parts of plants, other than fruits and seeds of - Castanea Mill., Dendranthema (DC) Des. Moul., Dianthus L., Pelargonium l'Herit ex Ait, Phoenix spp., Populus L., Quercus L., - conifers (Coniferales), - Acer saccharum Marsh., originating in North American countries, - Prunus L., originating in non-European countries. 3. Fruits of: - Citrus L., Fortunella Swingle, Ponciros Raf., and their hybrids, - Annona L., Cydonia Mill., Diospyros L., Malus Mill., Mangifera L., Passiflora L., Prunus L., Psidium L., Pyrus L., Ribes L., Syzygium Gaertn., and Vaccinium L., originating in non-European countries. 4. Tubers of Solanum tuberosum L. 5. Isolated bark of: - conifers (Coniferales), - Acer saccharum Marsh., Castanea Mill., Populus L., and Quercus L. other than Quercus suber L. 6. Wood within the meaning of the first subparagraph of Article 2 (2), where it: (a) has been obtained in whole or part from one of the order, genera or species as described hereafter. - Castanea Mill., - Castanea Mill., Quercus L., including wood which has not kept its natural round surface, originating in North American countries, - Platanus, including wood which has not kept its natural round surface, - Conifers (Coniferales), other than Pinus L., originating in non-European countries, including wood which has not kept its natural round surface, - Pinus L., including wood which has not kept its natural round surface, - Populus L., originating in countries of the American continent, - Acer saccharum Marsh., including wood which has not kept its natural surface, originating in North American countries, and (b) meets one of the following description laid down in Annex I Part II to Regulation (EEC) No 2658/87. 4401 10Fuel wood, in logs, in billets, in twigs. in faggots or in similar forms ex 4401 21Wood in chips or particles - coniferous originating in non-European countries 4401 22Wood in chips or particles = non-coniferous ex 4401 30Wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms ex 4403 20Wood in the rough, whether or not stripped of bark of sapwood or roughly squared = other than treated with paint, stains, creosote or other preservatives, coniferous originating in non-European countries 4403 91Wood in the rough, whether or not stripped or bark of sapwood or roughly squared: - other than treated with paint, stains, creosote or other preservatives = oak (Quercus spp.) 4403 99Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared - other than treated with paint, stains, creosote or other preservatives, = other than coniferous, of oak (Quercus spp.) or of beech (Fagus spp.) ex 4404 10Split poles: piles, pickets and stakes of wood, pointed but not sawn lengthwise - coniferous, originationg in non-European countries ex 4404 20Split poles: piles, pickets and stakes of wood, pointed but not sawn lengthwise - non-coniferous 4406 10Railway or tramway sleepers (cross-ties) of wood -not impregnated ex 4407 10Wood sawn or chipped lengthwise, sliced or peeled, not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, in particular beams, planks, flitches, boards, laths - coniferous in non-European countries ex 4407 91Wood sawn or chipped lengthwise, sliced or peeled, not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, in particular beams, planks, flitches, boards, laths - oak (Quercus spp.) ex 4407 99Wood sawn or chipped lengthwise, sliced or peeled, not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, in particular beams, planks, flitches, boards, laths - other than coniferous, of tropical woods, of oak (Quercus spp.) or of beech (Fagus spp.) ex 4415 10Packing cases, crates and drums of wood originating in non-European countries ex 4415 20Pallets, box pallets and other load boards, of wood originating in non-European countries ex 4416 00Barrels of wood, including staves, of oak (Quercus spp.) Pallets and box pallets (CN code ex 4415 20) are also exempted where they satisfy the standard set up for UIC-Pallets and are marked accordingly. 7. (a) Soil and growing medium as such, which consists in whole or in part of soil or solid organic substances such as part of plants, humus including peat or bark, other than that composed entirely of peat. (b) Soil and growing medium, attached to or associated with plants, consisting in whole or in part of material specified in (a) or consisting in whole or in part of peat or of any solid inorganic substance intended to sustain the vitality of the plants, originating in Turkey, Belorus, Estonia, Latvia, Lithuania, Moldova, Russia, Ukraine, and in non-European countries other than Cyprus, Egypt, Israel, Libya, Malta, Morocco and Tunisia. II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zones Without prejudice to the plants, plant products and other objects listed in I. 1. Plants of Beta vulgaris L. intended for animal fodder or for industrial processing. 2. Soil and unsterilized wast from beet (Beta vulgaris L.). 3. Live pollen for pollination of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers., and Stranvaesia Lindl., 4. Parts of plants, other than fruits and seeds of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L. other than Sorbus intermedia (Ehrh.) Pers., and Stranvaesia Lindl. 5. Seeds of Dolichos Jacq., Mangifero spp., Beta vulgaris L. and Phaseolus vulgaris L. 6. Seeds and fruits (bolls) of Gossypium spp. 7. Wood within the meaning of the first subparagraph of Article 2 (2), where it (a) has been obtained in whole or part from conifers (Coniferales), other than Pinus L., originating in European third countries, and (b) meets one of the following descriptions laid down in Annex I Part II to Regulation (EEC) No 2658/87. 4401 10Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21Wood in chips or particles ex 4401 30Wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 20Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared: - Other than treated with paint, stains, creosote or other preservatives ex 4404 10Split poels: piles, pickets and stakes of wood, pointed but not sawn lengthwise: 4406 10Railway or tramway sleepers (cross-ties): - Not impregnated ex 4407 10Wood sawn or chipped lengthwise, sliced or peeled, not planed, sanded or finger-jointed, of a thickness exceeding 6 mm, in particular beams, planks, flitches, boards, laths 4415 10Packing cases, crates and drums 4415 20Pallets, box pallets and other load boards Pallets and box pallets (CN code ex 4415 20) are also exempted where they satisfy the standards set up for 'UIC-Pallets' and are marked accordingly. 8. Parts of plants of Persea americana P. Mill., and Eucalyptus L'HÃ ©rit.' (1) OJ No L 256, 7. 9. 1987, p. 1., as last amended by Commission Regulation (EEC) No 2505/92 (OJ No L 267, 14. 9. 1992, p. 1).